              Case 1:19-cv-05062-PAE Document 37 Filed 08/28/19 Page 1 of 2




                                                                                                767 Fifth Avenue
                                                                                        New York, NY 10153-0119
BY ECF                                                                                       +1 212 310 8000 tel
                                                                                             +1 212 310 8007 fax

                                                                                                Gary D. Friedman
                                                                                                +1 (212) 310-8963
August 28, 2019                                                                          gary.friedman@weil.com




Hon. Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re: Guy Carpenter & Co., LLC and Marsh & McLennan Cos., Inc. v. Timothy Gardner, Nicholas
    Durant, and Claude Yoder, Case No. 19-cv-5062 (PAE)

Dear Judge Engelmayer:

         We represent Plaintiffs Guy Carpenter & Company, LLC and Marsh & McLennan Companies,
Inc. (“Plaintiffs”) in the above-referenced action. On behalf of Plaintiffs and Defendants, we submit this
joint status letter pursuant to the Court’s Order dated June 4, 2019 (ECF No. 18).

        As noted in our previous status report (ECF No. 33), on June 26, 2019, Plaintiffs filed an
Amended Complaint (ECF No. 25), as of right, as they uncovered, pursuant to their continuing internal
investigation and forensic review of documents and data, additional facts that Plaintiffs assert support
their claims against the three Defendants. In response to the Amended Complaint, Defendants filed a
partial motion to dismiss on July 17, 2019 (ECF No. 32).

       On July 31, 2019, Plaintiffs filed an opposition to Defendant’s motion (ECF No. 35), and on
August 7, 2019, Defendants filed a reply in support of their motion (ECF No. 36). Defendants’ partial
motion to dismiss is now fully briefed and pending before the Court.

        Plaintiffs have recently become aware of troubling conduct by Defendants which Plaintiffs
believe may violate the Temporary Restraining Order and/or Defendants’ restrictive covenant
obligations, and are in the process of completing their investigation into these occurrences. In the event
Plaintiffs’ investigation reveals conduct which they believe violates this Court’s Order and/or
Defendants’ obligations, Plaintiffs may need the Court’s prompt intervention to address this conduct.
Plaintiffs will complete their investigation as soon as possible.

       Defendants were unaware that Plaintiffs believe Defendants may have engaged in any such
conduct until receiving a draft of this status report from Plaintiffs today. Defendants invite Plaintiffs to
engage in a dialogue to attempt to address Plaintiffs’ concerns without judicial intervention.
             Case 1:19-cv-05062-PAE Document 37 Filed 08/28/19 Page 2 of 2


Hon. Paul A. Engelmayer
August 28, 2019
Page 2




       Pursuant to the Court’s June 4, 2019 Order, the parties will provide another joint status report in
30 days.

Respectfully submitted,


/s/ Gary D. Friedman


Gary D. Friedman


cc: Defendants’ Counsel



The Court appreciates this update.

                                                          8/29/2019

                    PaJA.�
SO ORDERED.

            __________________________________
                  PAUL A. ENGELMAYER
                  United States District Judge
